Citation Nr: 0409305	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic urinary tract 
infections to include urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied 
service connection for chronic urinary tract infections 
(UTIs).  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In reviewing the veteran's service medical records, the Board 
observes that his separation physical examination report is 
not of record.  An August 1972 verification report reflects 
that the veteran received a separation physical examination.  
The Board finds that the RO should perform a search to obtain 
his separation physical examination report.  VA's duty to 
assist the veteran includes the duty to obtain and assemble 
the veteran's service medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

A June 1994 private clinical note reflects that Dr. McConnell 
had treated the veteran's urethritis.  Clinical documentation 
of the cited treatment is not of record.  VA should obtain 
all relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran asserts on appeal that he manifests chronic UTIs.  
The veteran's service medical records show that he was 
diagnosed with numerous genitourinary disorders.  Post-
service private and VA clinical reports also show that the 
veteran was diagnosed with numerous genitourinary disorders.  
Given the veteran's assertion, the Board finds that VA 
compensation examination determining the nature and severity 
of the veteran's UTIs and the relationship, if any, between 
his in-service and post-service diagnoses of genitourinary 
disorders would be helpful.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
National Personnel Records Center (NPRC) 
and/or the appropriate service entity and 
request that the veteran's separation 
physical examination report be forwarded 
for incorporation into the record.  If 
the NPRC or the appropriate service 
entity is unable to locate the report, 
the veteran should be notified.  

3. The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic UTIs, including the names and 
addresses of all health care providers.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact Dr. 
McConnell and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the claims file.

4. The RO should then request that 
copies of VA clinical documentation, 
which is not already of record, 
pertaining to the veteran's treatment, 
including that provided at the Mountain 
Home, Tennessee, VA Medical Center, be 
forwarded for incorporation into the 
record.

5. The RO should then schedule the 
veteran for VA compensation examination 
to determine the current nature and 
severity of his UTIs.  The examiner 
should specify whether any identified 
UTI is chronic.  Send the claims folder 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

If any chronic UTI is identified, the 
examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
chronic UTI had its onset during active 
service; is etiologically related to 
his in-service diagnoses of 
genitourinary disorders; or is in any 
other way causally related to his 
active service? 

6. The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic UTIs to include 
urethritis.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


